Citation Nr: 1549611	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for mild traumatic brain injury (TBI) with residuals of vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to June 1982.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in September 2008 and October 2011.  The former continued a noncompensable rating assigned for bilateral hearing loss; the latter granted service connection for mild TBI with residuals of vertigo and assigned a 10 percent rating effective October 27, 2010.

The Veteran presented testimony on the issue of entitlement to an initial rating in excess of 10 percent for mild TBI with residuals of vertigo before a Decision Review Officer (DRO) at the RO in April 2013.  A transcript is of record.  

The Board remanded the claims in October 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in November 2007 was 51 in the right ear and 54 in the left.  Speech recognition scores using the Maryland CNC word lists were 84 percent in both ears.

2.  The average Puretone threshold in decibels during an authorized audiological evaluation in May 2009 was 57.5 in the right ear and 56.25 in the left.  Word recognition scores were 100 percent in the right ear and 88 percent in the left ear.

3.  The average Puretone threshold in decibels during an authorized audiological evaluation in December 2012 was 55 in the right ear and 56 in the left.  Speech recognition scores using the Maryland CNC word lists were 100 percent in the right ear and 88 percent in the left ear.  

4.  There has been complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but no objective evidence on testing; other symptoms do not equate to higher than a level 0.

5.  There is no probative evidence to support a finding that the Veteran's reported dizziness is accompanied by occasional staggering.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met prior to May 13, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2015).

2.  The criteria for a 10 percent rating for bilateral hearing loss have been met as of May 13, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2015).

3.  The criteria for an initial rating in excess of 10 percent for mild TBI with residuals vertigo have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim for an initial rating in excess of 10 percent for mild TBI with residuals of vertigo, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

For an increased-compensation claim like the claim for entitlement to a compensable rating for bilateral hearing loss, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice concerning the claim for a compensable rating for bilateral hearing loss by a letter dated in November 2007, and additional notice by a January 2009 letter.  The claim was readjudicated in a November 2009 statement of the case (SOC).  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining identified evidence; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disabilities; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

There was also substantial compliance with the Board's October 2013 remand instructions as the Veteran was asked for the dates, names and addresses of any private medical providers; VA treatment records were obtained; and the Veteran was asked whether he wanted to have a RO hearing on the issue of entitlement to a compensable rating for his bilateral hearing loss.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also November 2013 letter.  The Veteran did not respond to the request to identify private medical providers or as to whether he wanted an RO hearing on the claim for an increased rating for bilateral hearing loss.  

Since VA has substantially complied with the notice and assistance requirements the appellant is not prejudiced by a decision on the claims at this time. 


Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, as in the case involving the claim for a rating in excess of 10 percent for mild TBI with residuals of vertigo, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When service connection has been in effect for many years, as in the case involving the claim for a compensable rating for bilateral hearing loss, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection for bilateral hearing loss was originally granted in a March 1991 rating decision, when a noncompensable rating was assigned effective January 17, 1991.  The effective date was later amended to July 1, 1982, in a May 1991 rating decision.  The Veteran's claim for increased rating was received on October 29, 2007, and this appeal ensues from the September 2008 rating decision that continued the noncompensable rating assigned for bilateral hearing loss.

Service connection for mild TBI with residuals of vertigo was granted in the October 2011 rating decision that is the subject of this appeal.  A 10 percent rating was assigned effective October 27, 2010, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045, in conjunction with 38 C.F.R. § 4.87, Diagnostic Code 6204.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2015). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2015).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment." 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

38 C.F.R. § 4.87, Diagnostic Code 6204 provides the rating criteria for peripheral vestibular disorders.  A 10 percent rating is provided for occasional dizziness and a 30 percent rating is provided for dizziness and occasional staggering.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be evaluated separately rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table, even if that diagnosis is based on subjective symptoms.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

Diagnostic Code 8045 stipulates that the preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition should be combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 also stipulates that the need for special monthly compensation (SMC) for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., must be considered.  

Diagnostic Code 8045 also states that the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  The regulation provides the following example: assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

There are five notes that accompany the current version of Diagnostic Code 8045.  Only the first four apply to the instant case.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The Board will now consider whether increased ratings are warranted in this case for the service-connected bilateral hearing loss and mild TBI with residuals of vertigo.  

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss because a May 2009 private audiogram shows puretone average of 33 decibels in the right ear and 25 decibels in the left ear, with a diagnosis of moderately severe to severe high frequency hearing loss.  See May 2009 VA Form 21-4138.  He also reports that he has to wear two hearing aids to bring his hearing as close to normal as hearing aids can, and that his last adjustment showed that he had very sharp, high frequency loss that is difficult to detect and adjust for.  See VA Form 9 received January 2010.  The Veteran also reports that he has had to buy a phone that has closed captions on a screen so that he can comprehend, and that he also uses closed captions on the television or else he has problems comprehending.  He also asserts that his speech recognition scores decreased between November 2005 and November 2007; that his wife complains about communicating with him; and that he cannot understand what a person with a high voice is saying such that his wife has to interpret for him.  See statement in support of claim received March 2014.  

The Veteran testified in April 2013 that he is entitled to an initial rating in excess of 10 percent for mild TBI with residuals of vertigo because he has episodes of vertigo almost every day when he gets out of bed (he has to sit on the edge of the bed and wait until his feet, vision and everything gets straightened out from sleeping) and that he has to maneuver with a walker to get his day started.  The Veteran also testified that if he is standing and turns abruptly, he will lose his balance and will have to grab hold of something.  He reports that his wife reports he drags his feet and stumbles.  The Veteran testified that he had several falls in the past, but since medication and obtaining an electric scooter, he can go out in the yard and not fall down.  He indicated that he is not allowed on even three-step ladders and that there was increased risk for falls if he walked a few steps away from his walker.  The Veteran testified that he had to watch for something to hold on to when he did not have his walker and that he became so disoriented that he can no longer drive.  See hearing transcript.  

In a statement received March 2014, the Veteran reports that his medical records show he meets a 40 percent rating for TBI based on mild impairment of memory, attention, concentration, or executive function resulting in mild functional impairment under the memory, attention, concentration and executive function facet.  He also reports that as far back as December 2011, his medical records show lightheadedness, dizziness and falls.  The Veteran asserts that he does not usually fall when he is walking, so he does not know about staggering, but that when he walks, he usually holds on to something or slides his hand along the wall.  He also reports the TBI has caused changes in his ability to think, control emotions, walk, speak, see and hear, and that he believes his TBI is the cause of his sleep problems, depression and anxiety.  The Veteran also asserts that medical records show problems with cognition and behavior.  

At this juncture, the Board acknowledges that the Veteran has also made arguments for a compensable rating for his bilateral hearing loss and an initial rating in excess of 10 percent for mild TBI with residuals of vertigo based on records, to include service treatment records, which pre-date the time frame relevant in this case.  See statements in support of claim received March 2014.  The timeframe for consideration in the appeal concerning whether the Veteran is entitled to a compensable rating for bilateral hearing loss is from October 29, 2006, which is one year prior to when the claim for increased rating was received, to the present.  See Hart, 21 Vet. App. at 505.  The timeframe for consideration in the appeal concerning whether the Veteran is entitled to an initial rating in excess of 10 percent for mild TBI with residuals of vertigo is from October 27, 2010, when service connection was granted, to the present.  Given the foregoing, while the Board acknowledges the arguments raised by the Veteran, it will only focus on determining whether there is evidence to support a compensable rating for the service-connected bilateral hearing loss as of October 29, 2006, and evidence to support a rating in excess of 10 percent for the service-connected mild TBI with residuals of vertigo as of October 27, 2010.  

In addition to the Veteran's lay statements, the evidence in this case consists of VA and private treatment records and several VA examination reports.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

In a private treatment record from Dr. D.J.S., which is a health diary notation dated December 2, 2006, the Veteran reported that he has excess ear wax every time he wears his hearing aids more than two to three days.  

The Veteran underwent a VA audio examination in November 2007.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
65
65
65
LEFT
5
5
65
70
75

The average Puretone threshold in decibels was 51 in the right ear and 54 in the left.  Speech audiometry revealed speech recognition ability of 84 percent in both ears.  The diagnostic summary was right moderately severe mid to high frequency sensorineural loss with good speech recognition and left moderately severe to severe mid to high frequency sensorineural loss with good speech recognition.  Under Table VI, 38 C.F.R. § 4.85, the audiometric results correspond to a Level II in both ears.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.

A private hearing evaluation report dated on May 13, 2009, reveals that pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
70
70
75
LEFT
10
5
60
75
85

The average Puretone threshold in decibels was reported to be 33 in the right ear and 25 in the left, however, this is clearly reflected to be based on only three frequencies rather than four as required by VA regulation.  See 38 C.F.R. § 4.85(d).  When the Board calculates the Veteran's May 2009 average Puretone threshold it finds that the Veteran's average was 57.5 decibels in the right ear and 56.25 decibels in the left ear.  Word recognition scores were reported as 100 percent in the right ear and 88 percent in the left ear.  The diagnosis was moderately severe to severe high frequency sensorineural hearing loss, bilaterally.  Open canal amplification was recommended.  See record from St. Anthony's Medical Center.  Under Table VI, 38 C.F.R. § 4.85, the audiometric results correspond to a Level I in the right ear and a Level II in the left ear.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.

The Veteran underwent a VA TBI examination in December 2010, at which time his claims folder and VA electronic records were reviewed.  The examiner noted that the Veteran had a number of issues, including having been diagnosed with mild Alzheimer's disease and a history of transient ischemic attacks (TIAs) intermittently since 1991.  It was also noted that the Veteran had a partially or completely blocked artery on the right side of the neck and scar tissue on that side of the neck after undergoing treatment for cancer.  

In reference to the TBI worksheet, the December 2010 VA examiner noted that the Veteran reported sharp, electric like shock sensations in his head, which occurred frequently and came and went at a very rapid pace and may be associated with issues regarding the scar tissue particularly on the right side of the face.  The examiner reported that these were not consistent with any migraines and may be related to tension type headaches caused by the damage around the neck and head area from his neck surgery.  

The Veteran also reported vertigo, which at one time was treated with medication but no longer was.  The vertigo occurred with various movements, particularly when turning or getting up too fast.  The examiner noted that his weakness and paralysis had no relationship to head trauma and seemed to be related to some weakness in his right upper shoulder as a result of surgery for his cancer.  There was no sleep disturbance specifically related to a sleep disturbance from head trauma and the Veteran did not have fatigue or malaise, though he did have a history of sleep apnea.  

In terms of mobility, the Veteran was able to get around though he did occasionally use a walker for balance, which was poor.  The examiner noted that poor balance/balance disturbance was easily demonstrated on physical examination.  The Veteran also reported difficulty with short-term memory recall, but had good long-term memory, which was consistent with his diagnosis of early Alzheimer's, although the examiner questioned the validity of the diagnosis.  The Veteran otherwise had pretty good concentration and ability to pay attention to details.  There were no speech or swallowing difficulties, although he had some tongue changes as a result of the radiation treatment he received for cancer.  

The December 2010 VA examiner also documented that there were no specific bowel or bladder problems; that the Veteran was being treated for posttraumatic stress disorder (PTSD); that he had erectile dysfunction due to age; that he had paresthesias and some decreased sensitivity in his face and had a diagnosis of neuropathy, possibly due to alcoholic neuropathy as he was a heavy drinker for a number of years; that he had vision problems in the form of cataract surgery in his right eye and a current left eye cataract, which needed an operation; that the Veteran had tinnitus in both ears and decreased hearing with use of bilateral hearing aids; that the Veteran had a decreased taste in his tongue as a result of the radiation treatment and unrelated to TBI; that the Veteran had no seizures; that hypersensitivity to sound and light was not present; that there was no specific irritability and restlessness; and that the Veteran did not have autonomic dysfunction at that time.  It was also noted that he had symptoms that included difficulty with facial movements on the right side of the face and substantial loss of tissue on the right side of his neck from previous surgery; that his symptoms are normally getting worse with aging; that he received follow-up treatment on his cancer surgery; and that he was retired and spent most of his time doing small tasks around his house.  

Physical examination at the time of the December 2010 VA TBI examination revealed decreased strength in the right upper extremity as a result of his head and neck surgery.  The grade strength in the proximal portion of the right arm was 4/5.  The rest of the strength was approximately 5/5 in the upper and lower extremities.  Muscle tone and reflexes were otherwise symmetrical.  There was decreased sensitivity in the left little finger as a result of previous left elbow surgery, and some decrease in peripheral sensitivity due to neuropathy.  Gait was unsteady and poor balance, especially for midline balance, was noted.  The Veteran had no spasticity or cerebellar signs.  There were no autonomic dysfunctions and most of the cranial nerves were operational except for a decrease in sensitivity on the right side of the face as a result of head and neck surgery.  A cognitive impairment screen was done with the Montreal Cognitive Assessment Test and the Veteran scored fairly well.  No psychiatric manifestations were noted at the time of the examination.  The examiner reported that the Veteran's vision and hearing showed a decrease in acuity.  The decrease in visual acuity was the result of previous cataract surgery and the cataract still present in the left eye.  The decreased hearing acuity was noted in high-pitched tones, primarily, and the use of bilateral hearing aids was noted.  The examiner also noted substantial scarring along the right side of the neck and lower jaw area from surgery; the absence of endocrine dysfunction; and evidence of some contracture of the left elbow as a result of previous surgery.  No formal neuropsychological testing was performed.  The impression was possible mild TBI with residuals of vertigo.  The examiner specifically noted that the balance disturbances were related to issues not specifically a result of the TBI, but the results of his health problems and other issues, including possible alcoholic neuropathy and the treatment of cancer.  

A December 2011 VA treatment record documents that the Veteran presented for a regular visit with complaint of lightheadedness, dizziness, near falls and dyspnea on exertion.  He reported that his dizziness usually occurred with a change of position although it was paroxysmal.  The Veteran indicated that he had had the feeling when just moving his head side to side or getting up to do a task.  He denied the sensation of spinning, presyncope or syncope.  He reported a near fall onto a counter related to the sudden onset of dizziness.  The assessment was orthostatic hypotension - symptomatic with near falls.  It was noted that the likely cause was medication.  There were complaints of dizziness and near falls both prior to and after this treatment record.  

The Veteran underwent neuropsychological evaluation in June 2012.  It was determined that from a neuropsychological standpoint, the Veteran did not display clinically significant cognitive impairment or limitations; did not meet the formal diagnostic criteria for any neurocognitive disorder; and did not show evidence for a progressively declining cognitive condition (e.g., dementia) given the absence of any significant cognitive decline since a 2007 neuropsychological evaluation and fully appropriate current cognitive functioning on formal testing.  

The Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in December 2012, at which time pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
70
70
70
LEFT
10
10
60
75
80

The average Puretone threshold in decibels was 55 in the right ear and 56 in the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.  The examiner noted that test results were valid for rating purposes and that the use of speech discrimination scores was appropriate for this Veteran.  The diagnosis was sensorineural hearing loss (in the frequency range of 500-4000 Hz) for both ears.  The Veteran reported that hearing loss impacted ordinary conditions of daily life in the form of having difficulty in conversations with his wife.  Under Table VI, 38 C.F.R. § 4.85, these results correspond to a Level I in the right ear and a Level II in the left ear.  The applicable percentage rating is 0 percent under Table VII.  See 38 C.F.R. § 4.85.

The Veteran underwent a VA review evaluation of residuals of TBI (R-TBI) DBQ in May 2013, at which time he was diagnosed with TBI and other diagnosed residuals attributable to TBI, specifically vertigo.  The examiner noted that the Veteran's VA claim file, VA treatment records, and previous VA exam report were reviewed.  The Veteran reported that he develops a sensation of spinning when he turns his head, which was worsened when going on elevators and going down steps.  He felt that this vertigo inhibited his ability to travel.  The Veteran also reported that he had headaches, occasionally in the morning, but did not require any medication for this.  He denied migraine features such as photophobia and nausea.  The Veteran also reported some pain "electric light sensations" on the right side of his face, but he attributed this to the residual of neck surgery done for cancer.  The Veteran denied seizures, weakness/ paralysis, sensory disturbance, sleep disturbance, speech or swallowing difficulty, or bowel or bladder impairment related to the TBI.  It was noted he was being treated for PTSD.  The Veteran also reported memory impairments, to include trouble remembering names and losing paperwork.  The Veteran reported he was able to complete his activities of daily living and that he walked with a cane, walker and has to use an electric scooter at times because of imbalance issues and vertigo.  

Physical examination in May 2013 revealed that the Veteran was awake, alert and oriented.  Mini-mental status examination elicited a score of 27/30 and the examiner noted that the Veteran missed two on serial 7s and one on recall.  This was within the normal range for his age.  Cranial nerves were intact except the right pupil was minimally reactive due to eye surgery.  Decreased hearing was noted bilaterally.  Motor testing was normal but the right upper extremity was limited in range of motion due to previous neck surgery.  Tone was normal throughout.  Sensory examination revealed decreased sensation in the ulnar distribution of the bilateral upper extremity, and S1 dermatome in left lower extremity.  There was decreased vibratory sense at both ankles.  Deep tendon reflexes were 1/4 bilaterally.  There were no pathological reflexes.  Gait was wide based and the Veteran had trouble with tandem walking.  The examiner noted that an April 2013 magnetic resonance imaging (MRI) contained an impression of mild nonspecific white matter disease; and tortuous left distal vertebral artery with mild mass effect on the medulla oblongata, causing mild deformity.  The examiner specifically noted that the MRI findings were not a result of the TBI.  

In the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI, the May 2013 VA examiner reported that for the memory, attention, concentration, and executive functions facet, there was a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Judgment was normal; social interaction was routinely appropriate; the Veteran was always oriented to person, time, place, and situation; motor activity was normal; visual spatial orientation was normal; there were subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships; there were no neurobehavioral effects; the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language; and consciousness was normal.  In regards to answering whether the Veteran had any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, the examiner noted that the Veteran had headaches, including migraine headaches, and dizziness/vertigo.  It should be noted that the examiner noted the Veteran's main complaint regarding residuals from the TBI was vertigo, which affected his balance and mobility, and memory impairment such as forgetting names and misplacing paperwork.  The examiner again noted that the Veteran was able to perform his activities of daily living, that he walked with the assistance of a cane and needed to use a motorized scooter at times because of imbalance; and that he was currently retired.  

The May 2013 VA examiner provided an impression of mild TBI with loss of consciousness.  There were no new findings from the December 2010 VA examination.  In the discussion section, the May 2013 VA examiner noted that the vertigo that the Veteran describes is as likely as not a result of the TBI; that the reported headaches do not have the characteristics of post-traumatic migraines or chronic daily headaches and that there was currently not enough evidence to determine if headaches were due to the TBI without resorting to speculation; that the sensory disturbances are likely due to peripheral neuropathy or radiculopathy and not likely related to the TBI; and that the memory disturbances are mild and likely multi-factorial, including issues related to possible incipient Alzheimer's Disease and PTSD, and that there was not enough evidence to make a determination if the memory disturbances that the Veteran describes are related to the TBI without resorting to speculation.  The examiner also determined that no further testing was likely to help determine if the TBI lead to cognitive impairment.  

The May 2013 VA examiner also conducted a headaches (including migraine headaches) DBQ.  The impression was mild intermittent headaches.  The examiner noted that in reviewing the records, there was no evidence that a headache disorder, such as migraine or chronic daily headaches, had been previously diagnosed by a provider; that no headache diagnosis is listed in his active problem list in his electronic health record; that the headaches described by the Veteran do not have the characteristics of post-traumatic migraines or chronic daily headaches; and that there is currently not enough evidence to determine if headaches were due to the TBI without resorting to speculation.  

The preponderance of the evidence of record does not support the assignment of a compensable rating for the service-connected bilateral hearing loss prior to May 13, 2009.  This is so because the results of audiometric testing in November 2007 did not show the Veteran's bilateral hearing loss to be of such severity so as to warrant a compensable schedular rating.  Rather, as noted above, the applicable percentage rating at the time of the November 2007 was 0 percent under Table VII.  

The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) apply to this case during the timeframe prior to May 13, 2009.  Consideration under 38 C.F.R. § 4.86 (a), however, is not warranted, as neither the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) of 55 decibels or more.  See November 2007 VA audio examination report.  Nor is application of 38 C.F.R. § 4.86 (b) applicable to the results of the November 2007 VA audio examination as pure tone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  

The preponderance of the evidence of record supports the assignment of a 10 percent rating for the service-connected bilateral hearing loss as of May 13, 2009, the date on which the private audiometric evaluation was conducted at St. Anthony's Medical Center.  This finding is based on the application of 38 C.F.R. § 4.86(b), which stipulates that when the Puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and that that numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately.  The May 2009 audiogram showed that the Veteran's Puretone threshold in the right ear was 15 decibels at 1000 Hz and 70 decibels at 2000 Hz.  Under Table VIA, the May 2009 results correspond to Level IV for the right ear, which is elevated to a Level V.  The applicable percentage rating when applying Level V to the right ear and Level II to the left is 10 percent under Table VII, 38 C.F.R. § 4.85.

The Board acknowledges that the audiometric results associated with the December 2012 hearing loss and tinnitus DBQ do not meet the criteria for a 10 percent rating, even with consideration under 38 C.F.R. § 4.86(b).  More specifically, the Veteran's Puretone threshold in the right ear was 10 decibels at 1000 Hz and was 70 decibels at 2000 Hz in December 2012.  Under Table VIA, the December 2012 results correspond to Level III for the right ear, which is elevated to a Level IV.  The applicable percentage rating, however, when applying Level IV to the right ear and Level II to the left, is 0 percent under Table VII, 38 C.F.R. § 4.85 (2015).  Irrespective of the foregoing, the Board notes that when the May 2009 and December 2012 audiometric results are compared, they reflect a chronic condition that has not improved.  This is evident in the fact that the speech discrimination scores documented in May 2009 and December 2012 are identical.  Given the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran more nearly approximates the criteria for a 10 percent rating as of May 13, 2009.  

Prior to addressing the merits of the claim for an initial rating in excess of 10 percent for mild TBI with residuals of vertigo, the Board acknowledges the assertions raised by the Veteran regarding why he is entitled to an increased initial rating for this disability, to include those made during his April 2013 hearing and in a statement in support of claim received in March 2014.  While the Board finds that the Veteran is competent to make such assertions, it affords more probative weight to the objective evidence of record and to the clinical findings of skilled, unbiased professionals as they relate to the diagnosed mild TBI with residuals of vertigo than it does to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board also notes that hearing loss and tinnitus are symptoms listed as a physical dysfunction under the criteria used to evaluate TBI.  Since service connection for bilateral hearing loss and tinnitus has been separately established, any complaints made in regards to those disorders will not be considered in the context of whether an increased rating is warranted for the service-connected mild TBI with residuals of vertigo.  

The preponderance of the evidence of record also does not support the assignment of an initial rating in excess of 10 percent for the service-connected mild TBI with residuals of vertigo.  This is so because under the facets of cognitive impairment and other residuals of TBI not otherwise classified, the level of impairment exhibited by the Veteran equates to a level 1 and no higher.  The level 1 impairment is specifically for complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, without objective evidence on testing.  Regarding the other facets, the Veteran's judgment, motor activity, visual spatial orientation and consciousness were normal, social interaction was routinely appropriate; the Veteran was always oriented to person, time, place, and situation, there were subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships, there were no neurobehavioral effects, and the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  See VA examination reports.  These findings all equate to a 0 (zero) level of impairment.  Under Diagnostic Code 8045, a 1 level of impairment equates to a 10 percent rating and no higher.  It is also worth noting that the Veteran scored fairly well on the cognitive impairment screen conducted during the December 2010 VA examination and that the Veteran did not display clinically significant cognitive impairment or limitations, did not meet the formal diagnostic criteria for any neurocognitive disorder, and did not show evidence of a progressively declining cognitive condition when he underwent neuropsychological testing in June 2012.  

In regards to whether an initial rating in excess of 10 percent is warranted under Diagnostic Code 6204 for the service-connected mild TBI with residuals of vertigo, the Board finds that it is not.  The Board acknowledges that the Veteran has reported dizziness throughout the period on appeal; however, there is no probative evidence to support a finding that this dizziness is accompanied by occasional staggering so as to support the assignment of a 30 percent rating.  Rather, the Veteran candidly admitted that he does not usually fall when he is walking such that he does not know about staggering.  See statement in support of claim received in March 2014.  Moreover, while the Board acknowledges that the May 2013 VA examiner determined that the Veteran's reported vertigo was as likely as not related to his TBI, the examiner who conducted the December 2010 VA examination specifically noted that the Veteran's balance disturbances were related to health problems and other issues, including possible alcoholic neuropathy and the treatment of cancer, and not specifically a result of the TBI.  In addition, VA treatment records document that the Veteran has been assessed with symptomatic orthostatic hypotension with near falls, the likely cause being medication.  See e.g., December 2011 treatment record.  

The Board has considered whether a separate rating is warranted for the headaches reported by the Veteran.  The examiner who conducted the December 2010 VA examination reported that the headaches were inconsistent with any migraines and may be related to tension type headaches caused by damage around the Veteran's head and neck from surgery related to a diagnosis of cancer.  The examiner who conducted the May 2013 DBQ noted that the reported headaches did not have the characteristics of post-traumatic migraines or chronic daily headaches and that there was not enough evidence to determine if they were due to the TBI without resorting to speculation.  See also May 2013 headaches DBQ.  In the absence of probative evidence that the Veteran's reported headaches are a residual of his service-connected mild TBI with residuals of vertigo, a separate rating is not warranted for the reported headaches.  

The Board has also considered whether the sensory dysfunction, including pain, of the extremities and face; visual impairment; and loss of sense of smell and taste noted on VA examinations are physical dysfunctions related to the TBI that should be evaluated under an appropriate diagnostic code.  The December 2010 VA examiner reported, however, that the paresthesias and decreased sensitivity in the fact was related to neuropathy (and possibly alcoholic neuropathy given the Veteran's past history of heavy drinking); that the vision problems were related to cataracts; and that the decreased taste in the Veteran's tongue was the result of radiation treatment he underwent for cancer.  In addition, the May 2013 VA examiner determined that sensory disturbances are likely due to peripheral neuropathy or radiculopathy, not the TBI.  For these reasons, separate ratings are not warranted for any of these objective manifestations.  

Lastly, the Board has considered whether the Veteran is entitled to SMC for the noted sensory impairments and erectile dysfunction.  The evidence of record, however, establishes that the sensory deficits exhibited by the Veteran are likely due to peripheral neuropathy or radiculopathy and not likely related to the TBI.  See May 2013 DBQ.  His erectile dysfunction has been related to age, not his service-connected mild TBI with residuals of vertigo.  See December 2010 VA examination report.  Given the foregoing, entitlement to SMC is not warranted in this case.  


Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing loss (i.e., needing hearing aids; needing closed captioning on his on his phone and television; difficulty conversing with his wife; and difficulty understanding people with high voices) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The symptoms exhibited by the Veteran's mild TBI with residuals of vertigo, to include subjective complaints of memory loss, are contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability. Referral for consideration of an extraschedular rating regarding this disability is, therefore, also not warranted.  Id.  


ORDER

A compensable rating for bilateral hearing loss is denied prior to May 13, 2009.

A 10 percent rating for bilateral hearing loss is granted as of May 13, 2009, subject to the criteria governing the award of monetary benefits.

An initial rating in excess of 10 percent for mild TBI with residuals of vertigo is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


